Citation Nr: 1643936	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  10-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 16, 2013.

4.  Entitlement to a disability rating in excess of 70 percent for PTSD since September 16, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1996 to November 1998, and from June 2004 to December 2005, including combat service in Kuwait/Iraq from November 2004 to November 2005.  His decorations include the Combat Action Badge.  He had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2013, the Board adjudicated a number of claims and remanded the above-captioned matters for further development.  The Board additionally remanded claims for service connection for a left shoulder disorder, bilateral knee disorder, and back disorder.

Following the Board's remand, in a September 2013 rating decision, the RO granted service connection for the left shoulder disorder, bilateral knee disorder, and back disorder.  As such, these claims are no longer on appeal and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Also in the September 2013 rating decision, the RO granted an increased 70 percent disability rating for the Veteran's PTSD, effective from September 16, 2013.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the assigned rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to service connection for a bilateral ankle disorder and bilateral shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to September 16, 2013, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect, circumstantial and circumlocutory speech, panic attacks, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Further, global assessment of functioning scores for this time period indicated moderate impairment.

2.  Since September 16, 2013, the Veteran's PTSD has not been productive of a disability picture manifested by total occupational and social impairment due to such symptoms as persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.



CONCLUSIONS OF LAW

1.  Prior to September 16, 2013, the criteria for an initial disability rating of 50 percent for PTSD, but no higher, were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  Since September 16, 2013, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, no further staged ratings are warranted for the Veteran's PTSD.

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the October 2008 rating decision on appeal, service connection for PTSD was granted.  The Veteran was assigned a 10 percent rating, effective February 26, 2008, pursuant to 38 C.F.R. § 4.130, DC 9411.  
In a November 2009 rating decision, the RO awarded a higher rating of 30 percent, effective October 22, 2009.

In May 2013, the Board remanded the claim for further development.

The file does not reflect an adjudication making the 30 percent rating effective from the February 26, 2008 date, however, rating decision codesheets dated subsequent to November 2009 reflect a rating of 30 percent from February 26, 2008.  See Codesheets from Rating Decisions dated in June 2013, September 2013, and February 2014.  The Board will thus adjudicate the claim accordingly.

In September 2013, the RO awarded a higher rating of 70 percent, effective September 16, 2013.

Of note, the Veteran is currently service-connected for residuals of a traumatic brain injury (TBI) as secondary to his PTSD, and has been assigned a 10 percent rating from February 26, 2008, and a 70 percent rating from October 23, 2008.  As described further below, and the evidence variously reflects some overlap in symptoms between the TBI and PTSD; this overlap in symptomatology is also addressed below.  

Once a Veteran has been diagnosed with service-connected PTSD, VA reviews his medical history to determine how significantly the disorder has disrupted his social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates veterans beginning at 10 percent disability, and compensation increases at each level.  

Pursuant to 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers will be discussed.  

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  
A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

On VA examination in July 2008, the examiner reviewed the claims file and examined the Veteran.  The Veteran was working as a day laborer and living by himself in an apartment.  He was not in a serious relationship but had a daughter with a former girlfriend and shared joint custody.  He had approximately ten close friends.  He had an unstable relationship with his mother.  He had an aunt who helped him financially.  He had a history of three DUIs and an apparent domestic violence charge although there was no conviction.  The Veteran was a year and a half away from earning a degree in concrete management at Middle Tennessee State University.

The examiner noted that following service, in 2006, the Veteran was involved in a motor vehicle accident and sustained a TBI, resulting in numerous medical problems, including problems with executive functioning.  On examination, he was adequately groomed and dressed.  His speech was unremarkable.  His thinking was notable for being quite concrete.  His mood was slightly depressed.  He had no paranoid ideas, delusional ideas, or psychotic processes.  He had no suicidal or homicidal ideation.  He had meaningful cognitive impairments secondary to the TBI.      

The Veteran reported psychiatric symptoms of avoidance and anxiety.  He reported that he was not jumpy or easily startled, however, he reported experiencing a flatter affect following his TBI.  He avoided crowds and had sleep problems.  He reported low energy and low motivation.  He denied active suicidal ideation but noted suicidal thoughts in the past.  

In the conclusion of the report, the examiner opined that the Veteran's case was complicated and that some post-service TBI symptoms appear to have superseded some of the PTSD symptoms, including the Veteran's startle response.  Nonetheless, he continued to have many hallmark symptoms of PTSD, which the examiner classified as mild to moderate in severity.  The examiner found the PTSD symptoms contributed significantly, but not primarily, to the Veteran's functional limitations.  His TBI was found to be the larger reason for the Veteran's difficulties.  He was assigned a GAF score of 55.  The examiner referred the case for a neuropsychological assessment.

In September 2008, the Veteran's appearance and behavior were normal.  Speech was fluent.  Mood and affect were appropriate.  Thought processes were tangential at times, but content appropriate.  Memory and cognition were impaired due to the TBI.  There was no suicidal or homicidal ideation.  Insight and judgment were good.  He was assigned da GAF score of 56.

In October 2008, a neuropsychological examination was conducted.  The examiner reviewed records, interviewed family members, and examined the Veteran.  The examination included multiple assessments, including the WASI, WRAT-4, WAIS-III, CVLT-II, WMS-III, RULIT, GPB, COWAT, semantic fluency, RCFT, Trails A & B, WCST, and WMT.

On mental status examination, the Veteran was alert and fully oriented.  He was casually dressed and groomed.  Speech was notable for very mild dysarthria with occasional circumlocution and tangentiality.  Speech was generally fluent and normal in prosody and volume.  He had some word-finding difficulty.  Thoughts were slightly tangential but logical and coherent.  There were no hallucinations or delusions.  Recent and remote memory were grossly intact.  Affect was wide in range and appropriate to the topic of conversation.  Mood was euthymic.  Insight and judgment were fair.  

The examiner provided an extensive discussion of the test results.  The examiner found that the Veteran's TBI residuals affect his daily functioning to a moderate degree.  As for PTSD, the examiner stated it was not clear whether the Veteran actually met the diagnostic criteria for the disorder.  There was no documentation of psychiatric problems in the military or soon thereafter.  Only eight months after discharge, he sustained his TBI which caused cognitive impairment and altered his experience of emotions.  The Veteran had retrograde amnesia of approximately one year, stating that he recalled nothing from between the time he rode back on the airplane from Iraq until approximately six weeks after the TBI.  The examiner found that the blunting of affect would not have caused a decreased startle response as these functions have different anatomical bases.  More likely, the Veteran had a natural, progressive, amelioration of some of the symptoms of anxiety and distress.  The examiner summarized that the Veteran's psychosocial functioning was most negatively impacted by his TBI, and the PTSD diagnosis was questionable.  If he had PTSD, the impact was minimal.  Based on all of the information obtained, the examiner estimated that 80-85 percent of the Veteran's psychosocial problems were due to the TBI.  He was assigned a GAF of 65 for the TBI, and 75 for mental/emotional symptoms.

In February 2009, the Veteran reported a fleeting though of suicide while driving his vehicle.  He stated he would not act on this thought and that his daughter was a strong deterrent.  He had no homicidal ideation.  On examination, he was adequately groomed.  He was fully oriented.  Thought processes were logical with some evidence of perseveration.  There was no psychosis.  Affect and mood were normal.  Insight was poor and judgment was fair.  The examiner stated that she agreed with the October 2008 neuropsychological examiner's assessment of a GAF score of 65 for the TBI and 75 for the mental/emotional symptoms.

In April 2009, the Veteran had a level mood and a broad affect.  He was dressed appropriately.  Speech was normal.  Cognition was mildly impaired.  There was no suicidal or homicidal ideation.  Judgment and insight were fair.  He was assigned a GAF score of 60.

On VA examination in October 2009, the Veteran reported strained family relationships, including with his mother and former girlfriend.  He had approximately ten close friends.  He had a suspiciousness of others and felt socially isolated.  He reported limited leisure pursuits.  There was no history of suicide attempts or violence.  He reported intrusive thoughts, nightmares, problems with sleep, and irritability.  He was not employed.

On examination, the Veteran was clean and casually dressed.  His speech was spontaneous, slow, and coherent.  His affect was flat.  His mood was anxious and depressed.  He was fully oriented, and his thought process was unremarkable.  He had some suicidal ideation.  He had no homicidal ideation.  Impulse control was fair.  There were no episodes of violence.  He had no delusions and understood the outcome of behavior.  There were no hallucinations or inappropriate behavior.  There was no obsessive or ritualistic behavior.  The Veteran had panic attacks and was somewhat concrete in his thinking.  Remote, recent, and immediate memory were normal.  

The examiner opined that the Veteran had moderate impairment in social and occupational functioning.  There was an overlap of symptoms of the TBI and PTSD, including irritability, disinterest, sleep disruption, mood disturbances, and emotional blunting.  It was difficult to assess the relative contributions of the disorders.  However, the examiner opined that the Veteran met the diagnostic criteria for PTSD and his symptoms contributed significantly to his functional limitations.  The examiner characterized the PTSD as causing deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  The Veteran was assigned a GAF score of 60.  

In April 2010, August 2010, and September 2010, the Veteran's mood was normal.  He was dressed appropriately.  Speech was normal.  Cognition was good.  He had some memory impairment.  He denied suicidal or homicidal ideation.  There was no psychosis.  Insight and judgment were fair.  He was assigned a GAF score of 60.

In December 2010, the Veteran reported feelings of emotional blunting.  On examination, his mood and affect were normal.  He was dressed appropriately.  Speech was normal.  Cognition was good.  He had some memory impairment.  He denied suicidal or homicidal ideation.  Here was no psychosis.  Insight and judgment were fair.  He was assigned a GAF score of 60.

In March 2011, the Veteran had a level mood and a subdued affect.  He was dressed appropriately.  Speech was normal.  Cognition was mildly impaired.  There was no suicidal or homicidal ideation.  Judgment and insight were fair.  He was assigned a GAF score of 60.

In May 2011, the Veteran had a restricted affect and an anxious and irritable mood.  His thought processes were slightly rambled and disconnected.  His speech was talkative.  There was no evidence of a thought disorder.  There was no homicidal or suicidal ideation.  He had some trouble with memory.  Judgment was fair, and insight was poor to fair.  He was assigned a GAF score of 51.

In January 2012, the Veteran had good personal hygiene and grooming.  He was fully oriented.  There were no thought or perceptual disturbances.  Mood was euthymic.  Affect was appropriate.  Speech was normal.  Memory was poor.  Judgment was compromised.  Insight was poor.  There were no suicidal or homicidal ideations.  He was assigned a GAF score of 55.
In August 2012, the Veteran had good personal hygiene & grooming.  He was alert and oriented to time, place, and person.  There were no thought or perceptual disturbances.  Mood was euthymic.  Affect was full.  Speech was normal.  Memory was poor in recent recall.  Concentration fluctuated.  Judgment and insight were not impaired.  The Veteran denied suicidal or homicidal ideations.  He was assigned a GAF score of 60.

In March 2013, the Veteran had a euthymic mood and a restricted affect.  He was dressed appropriately for season and setting.  Speech was normal.  Short term memory was poor.  Concentration fluctuated.  There was no suicidal or homicidal ideation and no current evidence of psychosis.  There were no thought or perceptual disturbances.  Insight and judgment were adequate.  He was assigned a GAF score of 60.

In June 2013, the Veteran had good personal hygiene an grooming.  Eye contact was good and he was fully oriented.  There were no thought or perceptual disturbances.  There was no psychosis.  The Veteran's mood was down, and affect was appropriate.  Speech was normal.  Memory was intact grossly.  Concentration was good.  Insight was limited and judgment was not impaired.  There were no suicidal or homicidal ideations.  He was assigned a GAF score of 60.

On VA examination in September 2013, the Veteran reported he had never married.  He had an 11-year old daughter, which whom he had a great relationship.  He maintained overall good relationships with his family of origin, although he could not visit them often due to the anxiety and hypervigilance.  He had one close friend.  He enjoyed watching movies at home but not in the theater.  He avoided crowds.

On examination, his symptoms included anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, a flattened affect, circumstantial, circumlocutory or stereotyped speech, gross impairment in thought processes or communication, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner found that the symptoms attributable to PTSD were flashbacks and nightmares with physiological and hypervigilance arousal, avoidance of trauma-related stimuli, and hypervigilance.  The symptoms attributable to the TBI were concentration and memory impairments.  

The examiner characterized the PTSD as causing occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  He was assigned a GAF score of 55.  

In statements from the Veteran's mother, mother-in-law, aunt, and sister, they described his psychiatric symptoms following discharge, including irresponsibility with money, suicidal thoughts, outbursts of anger, depression, social isolation, neglect of hygiene, alcohol abuse, disrespect toward family members, problems with sleep and hygiene, poor concentration, irresponsibility in his parental obligations, and promiscuity.  
	
Considering the Veteran's psychiatric symptomatology, the Board finds that prior to September 16, 2013, his overall PTSD symptomatology approximated the criteria for a 50 percent rating.

VA examiners in July 2008 and October 2009 specifically characterized the disability as "moderate."  Moreover, other than the high October 2008 GAF score,  all of the many GAF scores recorded prior to September 16, 2013 fell between 51 and 60, which corresponds to moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or a moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  As for specific symptoms contemplated by the 50 percent evaluation, the record reflects the Veteran's disability was manifested by all symptoms described in the rating criteria, including a flattened affect, some circumstantial or circumlocutory speech, panic attacks, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  His disability picture falls squarely within the criteria for a 50 percent rating for this time period.
The Board has considered the Veteran's TBI symptomatology and finds that the award of a 50 percent rating for PTSD prior to September 16, 2013 does not violate the rule against pyramiding which states that the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  To determine what constitutes the same disability or manifestation for purposes of pyramiding, the Board looks to the symptomatology of the conditions; if the symptomatology of one condition is duplicative of or overlapping with the other condition, awarding separate ratings would constitute pyramiding.  If, however, the symptomatology is distinct and separate, separate evaluations are allowed.  See, e.g., Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Here, rating decisions indicate the Veteran has been in receipt of a 10 percent rating for his TBI prior to October 23, 2008, and a 70 percent rating thereafter.  The June 2013 rating decision awarding the 10 percent rating shows that the rating was awarded under the version of 38 C.F.R. § 4.124a, DC 8045 in effect prior to October 23, 2008.  This code did not contemplate any psychiatric symptoms.  The February 2014 rating decision awarding the 70 percent rating shows that the rating was awarded under the current version of DC 8045, in effect as of October 23, 2008, based on a level of severity of "3" assigned in several areas.  A level "3" was assigned for moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  A "3" was also assigned for moderately severely impaired judgment, indicating that for even routine and familiar decisions, the Veteran is occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A "3" was also assigned for motor activity moderately decreased due to apraxia.

The record above indicates that prior to September 16, 2013, the PTSD was manifested by various symptoms unrelated to impairment of memory, attention, concentration, executive functions, judgment, or motor activity, which justified a 50 percent rating.  As described above, these symptoms included a flattened affect, circumstantial and circumlocutory speech, panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Thus, as this symptomatology, which alone supports a 50 percent rating under the General Rating Formula for Mental Disorders, is separate and distinct from the TBI symptoms for which he is already being compensated, a separate rating may be assigned.

Prior to September 16, 2013, however, the Veteran's overall PTSD symptomatology did not meet the criteria for a 70 percent rating.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The GAF scores for this time period, ranging between 51 and 75, are not of the severity contemplated by a 70 percent rating.  Moreover, the record does not indicate symptoms contemplated by a 70 percent rating, including obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  In short, very few of the type of criteria contemplated for a 70 percent rating or higher under Diagnostic Code 9411 were demonstrated for this time period.  

The record indicates some suicidal ideation and difficulty in adapting to stressful circumstances.  However these symptoms alone, in the context of the Veteran's entire disability picture, including his multiple GAF scores, are insufficient to warrant the assignment of a 70 percent evaluation.  Additionally, findings of suicidal ideation have been inconsistent; suicidal ideation was not found on many occasions, including on VA examination in July 2008, or in VA treatment records of September 2008, April 2009, April 2010, August 2010,  September 2010, December 2010, March 2011, May 2011, January 2012, August 2012, March 2013, or June 2013.  While the October 2009 VA examiner selected the "severity statement" corresponding to a 70 percent rating, the preponderance of the evidence, including the July 2008 and October 2008 VA examination reports, was to the contrary.  Indeed, the October 2008 examiner even questioned the validity of the PTSD diagnosis.  Overall, the Veteran's symptomatology more closely approximated the criteria for a 50 percent rating prior to September 16, 2013.  
Additionally, the preponderance of the evidence is against the assignment of a 100 percent rating for the Veteran's PTSD since September 16, 2013.  The September 2013 VA examiner did not find total social and occupational impairment, and to the contrary, selected the "severity statement" associated with a 30 percent rating.  While the Veteran has been unemployed, this has not been attributed this solely to his PTSD.  While he experiences some social withdrawal and has never married, he has had girlfriends and has maintained relationships with friends, family members, and his child.  On VA examination in September 2013, there was also no evidence of such symptoms as persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The examiner did find a gross impairment in thought processes or communication but this symptom, in isolation, is insufficient to support the assignment of a 100 percent rating.  Further, the GAF score assigned, 55, does not indicate the severity contemplated by a 100 percent evaluation.  For these reasons, the Board finds that the preponderance of the evidence is against a rating of 100 percent since September 16, 2013.

The Board has considered the admissible and believable assertions of the Veteran, and those of his family.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The VA examination reports are adequate for adjudication as the examiners examined the Veteran, reviewed the claims file, considered his history, and set forth objective findings necessary for adjudication.  The lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned.  

The Board has considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  As discussed above, his symptoms (flattened affect circumstantial, some circumlocutory speech, panic attacks, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships) are contemplated in the assigned schedular rating.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.

Finally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

The Board has also considered the medical literature submitted in support of the claim.  This evidence, however, does not address the facts that are specific to this Veteran's particular case.  As such, the Board finds that the information reflected in the submitted articles simply is not probative of the specific medical questions at issue in this appeal, and is outweighed by the professional opinions of the VA examiners.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Additionally, the Board has considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total. 

Since October 23, 2008, the Veteran has been in receipt of a schedular 100 percent rating.  The award of a 100 percent schedular rating generally renders moot the issue of entitlement to a TDIU.  See Herlehy v. Principi, 15 Vet. App. 33 (2001).  However, the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s). The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU even where a 100 percent schedular evaluation is already in effect. 

Here however, the RO denied the Veteran's TDIU claim in March 2010.  The Veteran did not submit a notice of disagreement (NOD) to initiate an appeal with respect to that issue.  Moreover, both prior to and since October 23, 2008, the record does not indicate that the Veteran is precluded from attaining or maintaining gainful employment due entirely to his PTSD.  It is clear the Veteran is unemployed, but the reasons for his unemployment appear complex and related to many factors.  There is no probative evidence that the Veteran's PTSD alone has precluded his ability to secure and follow a substantially gainful occupation.  Thus, a TDIU claim is not raised in the context of the instant appeal.

For all the foregoing reasons, the Board finds that a 50 percent rating is warranted for the Veteran's PTSD prior to September 16, 2013, but finds no basis for the assignment of an even higher rating at any point in the appeal period.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  
Should the Veteran's service-connected psychiatric disability worsen in the future, he is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  Because service connection for PTSD has been granted, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007).  Moreover, the Veteran was sent notice letters regarding his claim for a higher rating in December 2008 and June 2010.
 
VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.

The October 2008 examiner did not have access to all records in the claims file.  However, a full review is not necessary to ensure the adequacy of an examination for an increased rating when there is no suggestion that a review of the claims file would have altered the examiner's findings.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of the claims file is not required when such a review would not change the objective findings made on examination).  The examiner recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision on his claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. § 3.327(a).  The October 2008 VA examination is thus adequate to decide the claim.

The Board is further satisfied that the RO substantially complied with its May 2013 remand directives as to the claim for PTSD.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board the AOJ obtained updated VA treatment records, invited the Veteran to identify or provide any additional pertinent records, and provided an updated VA examination. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

An initial disability rating of 50 percent, but no higher, for PTSD prior to September 16, 2013 is granted.

A disability rating in excess of 70 percent for PTSD since September 16, 2013 is denied.


REMAND

In May 2013, the Board remanded the claims for service connection for a bilateral ankle disorder and bilateral shin splints in order to obtain a medical opinion on the etiologies of the disorders.  VA examinations were conducted in August 2013, however, addendum opinions are required.  
As for the shin splints, in the portion of the examination pertaining to the knee and lower leg, the examiner diagnosed "shin splints, resolved."  At the conclusion of the report he provided a negative nexus opinion as there were no sequela of the in-service shin splints, and "no findings of persistent shin splints" on examination.  However, in the section of the report pertaining to the ankles, the same examiner diagnosed current shin splints, stating that the Veteran has shin pain with prolonged walking and exercise.  As described by the Board in May 2013, service treatment records (STRs) from June 1997 documented possible shin splints.  In an October 1998 Report of Medical History the Veteran reported swollen or painful joints, and a service physician noted the 1997 shin splints.  An opinion addressing whether the current disorder may be related to the in-service symptoms must be provided.  Additionally, to the extent the diagnosis of shin splints could be erroneous, as the Veteran reports current shin pain and he served in Kuwait/Iraq from November 2004 to November 2005, an opinion must be provided considering his Gulf War exposures.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

As for the ankles, the Veteran has reported ankle pain without a definitive diagnosis.  Numerous VA treatment records have documented "ankle pain r/o djd."  See, e.g., April 2013 & May 2013 VA treatment records.  As noted by the Board in May 2013, STRs show a possible ankle sprain in June 1997, and reports of swollen or painful joints in October 1998.  On VA examination in August 2013, the examiner found no current bilateral ankle disorder, diagnosing only the resolved right ankle strain from 1997.  The examiner then provided a negative nexus opinion on the matter of direct service connection as to the left ankle in the absence of an in-service left ankle injury.  However, as the Veteran qualifies as a Persian Gulf Veteran and reports current joint pain that has been undiagnosed, an opinion must be provided considering his Gulf War exposures.  

Accordingly, these claims are REMANDED for the following action:

1.  Provide the Veteran's electronic claims file to the August 2013 examiner for an addendum opinion on the etiology of the Veteran's bilateral ankle disorder and bilateral shin splints.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required. 

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  

The examiner must provide an opinion as to (i.) whether the current ankle and shin symptoms are due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether the symptoms are due to a known diagnosable disease entity.  The examiner is advised that the Veteran served in Kuwait/Iraq from November 2004 to November 2005 and qualifies as a Persian Gulf Veteran.  If the disorders have known diagnoses, the examiner must further opine was to (ii) whether the Veteran's bilateral ankle disorder or bilateral shin splints began during active service or are related to any incident of service.

In rendering the opinion as to the ankles, the examiner must address the fact that the Veteran reports current ankle pain without a definitive diagnosis.  Numerous VA treatment records document "ankle pain r/o djd."  Service treatment records document a possible ankle sprain in June 1997, and reports of swollen or painful joints in October 1998.  The examiner must address both the right and left ankle in rendering the opinions.

In rendering the opinion as to the shins, the examiner must reconcile the conflicting findings as to current shin splints found in the "knee and lower leg" section of the August 2013 report, versus the "ankle conditions" section of the report.  The examiner must also address the service treatment records showing possible shin splints in June 1997, and swollen or painful joints in October 1998.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

2.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


